Citation Nr: 1822958	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to February 1979 and in the Army National Guard from May 1991 to May 2003.  During his periods of service, the Veteran earned the Marksman (Rifle) Badge and First Class (Hand Grenade) Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for an acquired mental disorder and denied entitlement to service connection for a heart condition. 

In October 2017, the Veteran testified at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  Regrettably, the Veterans Law Judge (VLJ) before whom the Veteran testified is no longer employed by the Board.  In January 2018, the Board notified the Veteran of the VLJ's departure and offered him the opportunity to testify before another VLJ.  This letter was returned to the Board as undeliverable to the Veteran.  Unfortunately, the Veteran has not provided VA with an alternative address of record.  In the normal course of events, it is the Veteran's burden to keep VA apprised of his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As such, the Board will consider the Veteran's hearing request as already satisfied, and will proceed with an adjudication of his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Upon review of the record, the Board finds that the claims of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a heart disorder must be remanded.  Although the Board sincerely regrets the additional delay, further development is necessary for a full and fair adjudication of the Veteran's claims.  

Acquired Psychiatric Disability
      
The Veteran contends that he has an acquired psychiatric disability that manifested during active service.  A review of the Veteran's military personnel records show that the Veteran underwent an involuntary psychiatric evaluation in November 1978.  The results of evaluation revealed no significant mental disorder; however, there was evidence of social and emotional maladjustment caused by the Veteran's inability to cope with day-to-day stress.  In spite of the foregoing, the Veteran has yet to be afforded a VA examination.  Consequently, the Board finds a remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also testified that he receives disability benefits from the Social Security Administration (SSA) for his psychiatric disability.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  On remand, the AOJ should attempt to obtain the outstanding SSA records.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010). 

In addition, current VA treatment records should be identified and obtained, as the record indicates that the Veteran is receiving treatment for a psychiatric disability at the Boston VA. 


Heart Condition

The Veteran contends that he has a heart condition that manifested during service in the Army National Guard.  The record indicates that the Veteran served in the Army National Guard from May 1991 to May 2003.  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  Id.  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1131.

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service."  38 U.S.C. § 101(2), (24); See Acciola, 22 Vet. App. at 324.

The Veteran underwent an echocardiogram (EKG) in July 2001.  The results indicated abnormalities.  The Veteran was referred to a cardiologist in August 2001, at which time EKG results showed a sinus rhythm, incomplete right bundle branch block, and precordial voltage for left ventricular hypertrophy.  The examiner opined that the increased voltage was due to the Veteran's thin chest wall.  The Veteran asserts that his heart symptoms have continued since that time.  
As such, a VA examination to address the nature and etiology of the Veteran's claimed heart disability should be conducted.  McLendon, supra.  Additionally, based on the available evidence, it is not clear from the record whether the Veteran's disability manifested while on a period of ACDUTRA or INACDUTRA in the Army National Guard.  Thus, on remand, attempts to verify the Veteran's periods of ACDUTRA and INACDUTRA in the Massachusetts Army National Guard must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any treatment records from the Boston VA system and any other VA facilities identified by the Veteran.

2.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

3.  Verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Massachusetts Army National Guard.  Verify the dates and type of service (e.g., active duty, ACDUTRA, INACDUTRA).  The Board is particularly interested in any service around 2001.  If this information is unavailable, all efforts to obtain it should be documented in the claim file.

4.  Thereafter, the Veteran must be scheduled for VA examinations with the appropriate examiners to address the nature and etiology of his claimed acquired psychiatric disability and heart condition.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the acquired psychiatric disability claim, the examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  In addressing this question, the examiner should discuss the 1978 psychiatric evaluation report indicating evidence of social and emotional maladjustment.

With regard to the heart condition claim, the examiner must identify and diagnose all heart conditions, including any that may have resolved during the appeals period.  For each diagnosed heart condition, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's disorder arose during service or a verified period of ACDUTRA; is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA; or is otherwise the result of an injury incurred during a verified period of INACDUTRA.  In addressing this question, the examiner should discuss the August 2001 cardiologist report indicating a sinus rhythm, incomplete right bundle branch block, and precordial voltage for left ventricular hypertrophy.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a heart disorder.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




